DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 4, 5 and 7-16 are currently pending.  Claims 15-16 have been added as new.  Claims 10-14 have been withdrawn as being drawn to non-elected inventions. 
Claim Objections
3.	Claim 4 is objected to because of the following informalities:  There are two X, X in line 11 of claim 4. Please delete one of the “X” group.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 4, 5, 7-9 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7 and 15, Instant independent claim 1 recite- in-part “a branched alkyl having one to 25 C atoms” and “ cycloalkyl or aryl having up to 20 C atoms”; however, the claims as written are indefinite and unclear. However, a methyl or ethyl group (1 or 2 C atoms) 
Regarding claims 4, 5, 8, 9 and 16, Instant independent claim 4 recites-in -part “a branched alkyl having one to 25 C atoms” and “cycloalkyl or aryl having up to 20 C atoms”; however, the claims as written are indefinite and unclear. However, a methyl or ethyl group (1 or 2 C atoms) cannot be branched or cycloalkyl or aryl as recited in the claims. Furthermore, the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974). Cycloalkyl or aryl must be define by a lower limit .Therefore, the claims as written are not clear. Appropriate correction is required. 
	Instant claim 4 fails to clearly define “W”.  Claim 4 recites “where W is a bivalent alkylene group having one or four C atoms, W is substituted by X…” W is defined twice in the claims, which renders the claims unclear and vague. Applicants have failed to address the claims to particularly point out and distinctly claim the invention. The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability. It is not clear if W is a bivalent alkylene group having one or four C atoms and/or W is substituted by X…” Appropriate correction is required.
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  None of the photoracemized binaphthyl compound defined by chemical formulas (1-A-1) to (1-A-5) and (1-B-1) to (1-B-5)  in claim 15 does not further limit independent claim 1. None of the compounds show W is substituted , which is required by claim 1. None of the photoracemized binaphthyl compound defined by chemical formulas (1-A-1) to (1-A-5) and (1-B-1) to (1-B-5)  in claim 16 does not further limit independent claim 4. None of the compounds show W is substituted , which is required by claim 4. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
8.	Claim(s) 1, 4, 5, 7-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Haseba et al. (WO 2014/065293 A1; citations from WIPO and attached machine translation).
Regarding claims 1 and 7, Haseba et al. teach a liquid crystal composite ( abstract, claims and examples & page 104 , lines 4346-4359 of attached translation document) comprising: liquid crystal molecules ( achiral liquid crystal component) showing liquid crystal properties ( [0009] and i.e. formulas (1-1) to (1-2) and (5-1) to (5-3)); a polymerizable monomer having 
    PNG
    media_image1.png
    93
    247
    media_image1.png
    Greyscale
([0029-0035] & page 432 , lines 18099-18108 of the translation document), which meets the limitation of a photoracemized binaphthyl compound expressed by chemical formula (1) as instantly claimed. 
The compound K5, specifically K5-3
    PNG
    media_image2.png
    109
    382
    media_image2.png
    Greyscale
 as taught by Haseba et al. meets the limitation of binaphthyl compound expressed by chemical formula (1) where W is bivalent alkylene group having one to four C atoms, the bivalent alkylene group is substituted by X and X is cycloalkyl or aryl having up to 20 C atoms that is mono-substituted or multi-substituted by optionally halogen, F or a polymerizable group, y1 and y2 are 1 and is represented by cycloalkyl or aryl having up to 20 C atoms as recited by claim 1.
Regarding claims 4-5, Haseba et al. teach  a  polymer/liquid crystal composite material ( abstract, claims and examples & page 104 , lines 4346-4359 of attached translation document) comprising: liquid crystal molecules showing liquid crystal properties ( [0009] and i.e. formulas (1-1) to (1-2) and (5-1) to (5-3)); a polymerizable monomer (polymer network;  page 442, lines 
    PNG
    media_image1.png
    93
    247
    media_image1.png
    Greyscale
([0029-0035] & page 432 , lines 18099-18108 of the translation document), which meets the limitation of a photoracemized binaphthyl compound expressed by chemical formula (1 as instantly claimed.
The compound K5, specifically K5-3
    PNG
    media_image2.png
    109
    382
    media_image2.png
    Greyscale
 as taught by Haseba et al. meets the limitation of binaphthyl compound expressed by chemical formula (1) where W is bivalent alkylene group having one to four C atoms and W is substituted by X and X is cycloalkyl or aryl having up to 20 C atoms that is mono-substituted or multi-substituted by optionally halogen, F or a polymerizable group, y1 and y2 are 1 and is represented by cycloalkyl or aryl having up to 20 C atoms as recited by claim 4.
Regarding claim 8, Haseba et al. teach the predetermined chiral liquid crystal phase is a cholesteric phase (page 145, lines 6084 & page 274, lines 11463-11471 of attached translation document).
Regarding claim 9, Haseba et al. teach the predetermined chiral liquid crystal phase is a blue phase (page 435, lines 16236-18264 of attached translation document).
(s) 1 and 15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ishikawa et al. (US 2017/0010398 A1).
	Regarding claims 1 and 15, Ishikawa et al. teach a liquid crystal composite (abstract, claims and examples) comprising: liquid crystal molecules [0423] showing liquid crystal properties, a polymerizable monomer [0418] having substantially no optical activity, and a chiral compound having optical activity and represented by Chiral agent 1[0024, 0067-0069 & 0424]
    PNG
    media_image3.png
    164
    335
    media_image3.png
    Greyscale
meeting the limitation of chemical formula (I) as recited by claim 1 and (1-A-3) as recited by claim 15.
Response to Arguments
9.	Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. Applicant’s principle arguments are the following:
A) Applicants have amended claim 1.  Applicant respectfully submits that Haseba fails to teach, disclose, or suggests all features recited by amended independent claim 1.  Haseba merely discloses chiral agents added to liquid crystal composition. Haseba fails to disclose a compound that has the chemical structure as recited in amendment independent claim 1. Accordingly, amended independent claim 1 is patentably distinguish over Haseba.

    PNG
    media_image2.png
    109
    382
    media_image2.png
    Greyscale
 as taught by Haseba et al. meets the limitation of binaphthyl compound expressed by chemical formula (1) where W is bivalent alkylene group having one to four C atoms, the bivalent alkylene group is substituted by X and X is cycloalkyl or aryl having up to 20 C atoms that is mono-substituted or multi-substituted by optionally halogen, F or a polymerizable group, y1 and y2 are 1 and is represented by cycloalkyl or aryl having up to 20 C atoms as recited by claim 1. Therefore, the rejection is maintained.
B) Applicants argue that claim 7 depending from and further limiting independent claim 1 is, a fortiori, also patentably distinguishable over Haseba for at least the reasons presented above. 
B) Examiner respectfully disagrees for the same reasons presented above and Haseba further teaches liquid crystal molecules are achiral (abstract). Therefore, the rejection is maintained. 
C) Applicants have amended claim 4.  Applicant respectfully submits that Haseba fails to teach, disclose, or suggests all features recited by amended independent claim 4.  Haseba merely discloses chiral agents added to liquid crystal composition. Haseba fails to disclose a compound that has the chemical structure as recited in amendment independent claim 4. Accordingly, amended independent claim 4 is patentably distinguish over Haseba.

    PNG
    media_image2.png
    109
    382
    media_image2.png
    Greyscale
 as taught by Haseba et al. meets the limitation of binaphthyl compound expressed by chemical formula (1) where W is bivalent alkylene group having one to four C atoms and W is substituted by X and X is cycloalkyl or aryl having up to 20 C atoms that is mono-substituted or multi-substituted by optionally halogen, F or a polymerizable group, y1 and y2 are 1 and is represented by cycloalkyl or aryl having up to 20 C atoms as recited by claim 4. Therefore, the rejection is maintained.
D) Applicants argue that claims 5, 8 and 9 depending from and further limiting independent claim 4 is, a fortiori, also patentably distinguishable over Haseba for at least the reasons presented above. 
D) Examiner respectfully disagrees for the same reasons presented above.  Haseba specifically teaches both a cholesteric phase and blue phase. See citations above. Therefore, the rejections are maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722